Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a step device for a vehicle, the step device comprising: a movable step supported under a door opening; a coupling member configured to, in a state of being supported by a sliding door, engage with the movable step to move the movable step in a vehicle width direction in conjunction with opening and closing of the sliding door, the sliding door being configured to move in a vehicle front-rear direction with a shifting zone in the vehicle width direction; and a sub-step that is disposed under the door opening, along with the movable step, in a state of being fixed to a vehicle body, wherein the movable step is configured to move under the sub-step toward an outer side in the vehicle width direction so as to be disposed in a deployed position in which the movable step protrudes from the sub-step toward the outer side in the vehicle width direction, and the sub-step has an overlapping region that covers an upper side of the movable step in a state where the movable step is disposed in the deployed position, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the sub-step includes a base part that is fixed to the vehicle body, and a step part that is coupled to the base part so as to be turnable in an up-down direction and comes into sliding contact with an upper surface of the movable step as required by Claim 2 or wherein the movable step includes a first engaging part, the first engaging part being configured to restrict movement of the movable step toward the outer side in the vehicle width direction by engaging with a second engaging part provided in the sub-step as the movable step moves to the deployed position as required by Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618